                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


  United States of America
                                                    Case No. 20-mj-70378-MAG-1 (KAW)
          v.

  CRISTIAN GABRIEL HENRIQUEZ-                       Charging District's Case No.
  PENA,
                                                    2:16-cr-0146 CW, District of Utah
                 Defendant.




                        COMMITMENT TO ANOTHER DISTRICT

       The defendant has been ordered to appear in the District of Utah.

The defendant will need an interpreter for this language: Spanish

       The defendant:         [ ] will retain an attorney.

                              [ X] is requesting court-appointed counsel.

       The defendant remains in custody after the initial appearance.

        IT IS ORDERED: The United States Marshal must transport the defendant, together
with a copy of this order, to the charging district and deliver the defendant to the United States
Marshal for that district, or to another officer authorized to receive the defendant. The marshal
or officer in the charging district should immediately notify the United States Attorney and the
Clerk of the Court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to
the charging district.
Dated: April 3, 2020

                                                 ______________________________________
                                                 KANDIS A. WESTMORE
                                                 United States Magistrate Judge
